MR. Justice Wolf,
dissenting.
As an attachment in ordinary form was issued in this case and as the money due from the insurance company was thus taken into possession I saw no adequate reason why the property attached should not be turned over by the substitution of a bond. The purpose of any attachment to secure the effectiveness of a judgment is, in case of final judgment, to give an immediate recourse to the creditor. While the object of the summary process of the Mortgage Law is to give an immediate recovery, the same reason inheres in an attachment to'secure the effectiveness of a judgment. In both instances the object is immediate relief and the mortgage creditor is put to no greater inconvenience than a judgment creditor. Each would have to proceed against the sureties in case of a bond given.
Furthermore, while it is true that the idea of the Mortgage Law is to give immediate relief to the creditor it is likewise the idea of the said code to recognize the right of the debtor to begin an ordinary suit to recover back the property should the mortgage proceeding be unduly begun or wrongfully prosecuted. The situation of the creditor by reason of the destruction of the insured property might appeal to one, but so might the situation of the debtor.
I am authorized to state that Mr. Justice’Hutchison agrees with this opinion.